Citation Nr: 0705551	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-40 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim as to whether the character of the appellant's 
discharge from service for the period from April 23, 1963 
through January 18, 1965, is a bar to the receipt of 
Department of Veterans Affairs (VA) benefits.

2.  Whether the appellant had the requisite wartime service 
for the receipt of VA pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from October 16, 
1962, to April 15, 1963, and had active service from April 
23, 1963, to January 18, 1965.

In an Administrative Decision dated March 1965, the Regional 
Office (RO) concluded that the character of the appellant's 
discharge from service for the period from April 1963 to 
January 1965 constituted a bar to the receipt of VA benefits.  
He has recently sought to reopen his claim for VA benefits.  
By letters dated in August and September 2003, the RO advised 
the appellant that his discharge from service for the 
relevant time period was a bar to the receipt of VA benefits 
and that, accordingly, it would no longer process his claim 
for compensation.  The September 2003 letter informed him 
that, in order for the VA to reconsider his claim, he had to 
submit new and material evidence.  

A November 2004 Administrative Decision again determined that 
the veteran's discharge was due to willful and persistent 
misconduct, and that it was a bar to the receipt of VA 
benefits.  

The appellant has appealed these determinations to the Board 
of Veterans' Appeals (Board).




FINDINGS OF FACT

1.  By letter dated in March 1965, the RO informed the 
appellant that the character of his discharge from service 
was a bar to the receipt of VA benefits. 

2.  The evidence added to the record since March 1965, 
includes the appellant's testimony and medical records, and 
provides a reasonable possibility of substantiating the claim 
regarding the character of the appellant's discharge from 
service for the period from April 23, 1963, through January 
28, 1965,

3.  The appellant received many Article 15's as well as a 
conviction at a Special Court-martial.  

4.  The appellant's offenses committed during service were 
not minor and were willful and persistent.

5.  The appellant was not insane at the time of the 
commission of the in-service offenses.

6.  The appellant did not have honorable service during a 
period of war.


CONCLUSIONS OF LAW

1.  The RO's decision of March 1965, which found that the 
appellant's discharge from service for the period from April 
23, 1963, through January 28, 1965, constituted a bar to the 
receipt of VA benefits, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2006).

2.  The evidence received since the March 1965 RO decision is 
new and material, and the claim regarding the character of 
the appellant's discharge from service for the period from 
April 23, 1963, through January 28, 1965, is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The appellant's active duty ended with an other than 
honorable discharge due to willful and persistent misconduct, 
and it is a bar to the receipt of VA benefits.  38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2006).

4.  The requirements of basic eligibility for entitlement to 
pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 
(West 2002); 38 C.F.R. §§ 3.1, 3.2 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in an August 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence is needed to substantiate his claim concerning the 
character of his discharge based on new and material 
evidence, as well as what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for the appellant to advise VA 
of or submit any further evidence that pertains to the claim.  

The Board notes that the RO letter did not directly state the 
previous basis for the finding that the character of his 
discharge was a bar to the receipt of VA benefits.  Rather, 
the August 2004 letter provided the notice of the types of 
evidence necessary to substantiate his claim.  However, the 
appellant had actual knowledge of what evidence is necessary 
to substantiate his claim.  In addition, the Board notes that 
it has determined that he has submitted new and material 
evidence. Therefore, the Board finds any deficiency with 
respect to the notice letter to be harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's service medical and personnel records, post 
service VA medical records, his testimony at a hearing before 
the undersigned and numerous statements he submitted.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard, 4 Vet. App. 384 .  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical and personnel records, and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Character of discharge

New and material evidence

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett, 83 
F.3d at 1383.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim concerning the character of the appellant's 
discharge is the RO's March 1965 determination.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will summarize the evidence that 
was of record pertaining to the claim at the time of the 
March 1965 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

The appellant's claim was originally denied on the basis that 
his discharge was due to willful and persistent misconduct.  
The additional evidence includes his testimony before the 
undersigned to the effect that his offenses were caused by 
his mental illness and that, therefore, he should have 
received a medical discharge.  In this regard, the Board 
notes that a VA outpatient treatment records dated June 2004 
reflects a diagnosis of depressive disorder, not otherwise 
specified, due to racial harassment during service.  Thus, 
the evidence relates to a previously unestablished fact and 
furnishes a reasonable possibility of substantiating the 
appellant's claim regarding the character of his discharge.  
Accordingly, the claim is reopened.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  The 
provisions of 38 C.F.R. § 3.12(d) provide that a discharge or 
release because of one of the following offenses is 
considered to have been issued under dishonorable conditions: 
acceptance of undesirable discharge in lieu of trial by 
general court-martial; mutiny or spying; offense involving 
moral turpitude (this includes, generally, conviction of a 
felony); willful and persistent misconduct; and homosexual 
acts involving aggravating circumstances and other factors 
affecting the performance of duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious. 38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a) (2006), 
definition of insanity, an insane person is one who, while 
not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(b) provides when a rating agency is 
concerned with determining whether a appellant was insane at 
the time he committed an offense leading to his court-
martial, discharge or resignation (38 U.S.C. § 5303(b)), it 
will base its decision on all the evidence procurable 
relating to the period involved, and apply the definition in 
paragraph (a) of this section.

In order to qualify for VA benefits, a claimant must 
demonstrate that he has the status of a "veteran."  Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  A 
person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that 
determination of status.  See Aguilar, supra.

The appellant asserts that the character of his discharge 
should not be a bar to his receipt of VA benefits.  He claims 
that all his infractions were minor, and were brought on by 
mistreatment that was due to racial bigotry.  He argues that 
he was persecuted in service and that his offenses were 
caused by his mental illness.  He refers to certain records 
being altered and that he was deceived into signing a waiver 
of his rights.  

Personnel records reflect that the appellant received seven 
Article 15's for offenses including being disorderly; failure 
to be at his appointed place of duty at the time prescribed; 
failure to maintain control of his vehicle and causing a 
traffic accident; being off post without proper authority; 
and failure to go to his place of duty at the appointed hour.  
He also was convicted at a Special Court-martial of 
wrongfully giving a civilian a United States Armed Forces ID 
card.

Various statements were obtained in connection with the 
appellant's discharge from service.  In a statement dated 
November 1964, the appellant's platoon leader noted that the 
appellant had been involved in several incidents that had 
been detrimental to him and his unit.  It was noted that he 
had been charged with breaking and entering, AWOL and 
numerous absences from bed check and reveille.  It was 
further indicated that the appellant had been counseled and 
warned that he had to improve his conduct, but he had made no 
effort in that area.  

The appellant's Commanding Officer also noted, in a November 
1964 statement, that the appellant had been in constant 
trouble for the previous seven months.  He had submitted 
paper work the previous July asking that the appellant be 
discharged, but had been asked to give him another chance.  
He then counseled the appellant and moved him to another 
platoon to enable him to be under another supervisor.  After 
a short time, the appellant started to get into trouble 
again.  The Commanding Officer stated that the appellant was 
a chronic liar.  He requested that the appellant be 
eliminated from service.

An undated, signed statement reflects that the appellant 
acknowledged that he had been counseled concerning the action 
recommended by his commanding officer, and that he did not 
wish to submit a statement in his behalf.  

A psychiatric evaluation on the separation examination in 
November 1964 was abnormal.  "Observation, mental, without 
further need for medical care" was noted.  The same day, a 
medical officer signed a report that noted the appellant had 
been given a psychiatric evaluation, and that he had no 
disqualifying mental or physical defects sufficient to 
warrant disposition through medical channels.  It was 
reported that the psychiatric evaluation found that the 
appellant was mentally responsible, able to distinguish right 
from wrong and to adhere to the right, and had the mental 
capacity to understand and participate in the proceedings.

A December 1964 report of a psychiatric evaluation is of 
record.  It was reported that the appellant's conduct had 
been poor, that he was untrustworthy and counseling by 
various supervisors had not helped.  It was noted that the 
appellant presented in a bitter and defensive manner.  On 
examination, there was no evidence of psychosis, neurosis or 
organic brain damage.  It was concluded that separation from 
service was in the best interest of the Army.

In support of his claim, the appellant has referred to VA 
outpatient treatment records.  In this regard, the Board 
notes that he was seen at a VA facility in June 2004.  At 
that time, he described anger at the captain who had lied to 
him.  The appellant related that the captain had racially 
slurred him.  He also referred to the shame he experienced 
due to his bad conduct discharge.  Following an examination, 
the pertinent diagnosis was depressive disorder, not 
otherwise specified, due to racial harassment during service.  
In October 2004, a VA psychiatrist related that it was noted 
at the time of the appellant's separation from service that 
he had admitted to drinking excessively.  The examiner 
commented in 2004 that the excessive drinking and the 
notation of depression on discharge were consistent with the 
history provided by the appellant.  He added that it was 
understandable that the depression was triggered by the 
racial insults and that his resorting to excessive drinking 
was consistent with his alcohol usage as self-medication for 
his depression.  

While there may be some conflicting evidence as to whether 
the veteran was psychiatrically normal at separation, the 
only psychiatric evaluation of record establishes that there 
was no evidence of a psychosis or neurosis.  Even if the 
Board were to assume one existed in service, there is no 
competent medical evidence suggesting that the appellant was 
insane at the time the offenses that led to his discharge 
were committed.  

The appellant's claim could also be granted if he could 
establish that he had been issued an honorable discharge or a 
discharge under honorable conditions through a board for 
corrections of records.  Such a determination is binding on 
the VA.  See 38 C.F.R. § 3.12(e).  However, the record in 
this case fails to demonstrate that such a discharge has been 
issued.  Indeed, the Board notes that in a letter dated July 
2003, the Army Board for Correction of Military Records 
advised the appellant that his claim had been denied.  

The appellant essentially is arguing that there was a 
conspiracy among a number of people to force him out of 
service.  The Board concedes that the appellant furnished 
names of other soldiers who allegedly experienced racial 
discrimination.  It is significant to point out that these 
individuals did not make any reference to the appellant 
having been the subject of such discrimination.  The 
appellant has not provided any specific corroborating 
evidence pertaining to his claim.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim, and the 
character of his discharge for the period April 23, 1963 
through January 28, 1965, is, regrettably, a bar to the 
receipt of VA benefits.  

	II.  Service for pension eligibility

The governing provisions of 38 U.S.C.A. § 1521(a) provide, in 
pertinent part, that the VA shall pay a pension to each 
veteran of a period of war, who is permanently and totally 
disabled, including from a non-service-connected disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty; "active duty" 
means full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a) 
and (b).  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a).

The Vietnam era consists of the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam during 
that period.  The period beginning on August 5, 1964, and 
ending on May 7, 1975, inclusive, in all other cases.  
38 C.F.R. § 3.2(e).

The discharge certificate covering the appellant's service 
from October 1962, to April 1963, discloses that he had no 
foreign service.  What constitutes a period of war is defined 
by regulation, and the Board has no authority to redefine the 
period of war.  Further, as concluded above, the discharge 
the veteran received for his period of service from April 
1963, to January 28, 1965, precludes him from entitlement to 
VA benefits.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement under the law.  

The Board notes that there are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  One such claim is where, as here, there is no 
dispute as to the facts, and the law is dispositive.  Mason 
v. Principi, 16 Vet. App. 129.  The court has held that the 
VCAA does not affect matters on appeal when the question is 
limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  In this case, the VCAA is 
inapplicable to the claim that the veteran is eligible for 
pension benefits based on his service from October 1962 to 
April 1963.



ORDER

New and material evidence has been received to reopen a claim 
regarding the character of the appellant's discharge for the 
period from April 23, 1963 to January 28, 1965, and, to this 
extent, the appeal is granted.

Since the appellant's discharge from the period of service 
from April 15, 1992, through October 1, 1995, was under 
dishonorable conditions, the appeal is denied.

Since the appellant did not have the requisite wartime 
service for eligibility for pension benefits, the appeal is 
denied.


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


